



Exhibit 10.1
Non-Employee Director Compensation
The following is a summary of the retainers payable to non-employee directors
effective January 1, 2020:
Retainers
 
Annual Board Retainer
$125,000
Annual Retainers (in addition to Annual Board Retainer):
 
Independent Chairman of the Board
$75,000
Audit Committee Chair
$30,000
Compensation and Management Development Committee Chair
$30,000
Corporate Governance Committee Chair
$30,000
Audit Committee Member (other than Chair)
$15,000
Compensation and Management Development Committee Member (other than Chair)
$15,000
Corporate Governance Committee Member (other than Chair)
$15,000






